452 F.2d 1388
Kittridge TROXLER, Plaintiff-Appellee, George Clark andEzekiel Jackson, Intervenors-Appellees,v.ST. JOHN THE BAPTIST PARISH POLICE JURY, Defendant-Appellant,Henry J. Hymel, Rudolph S. Sorapuru, et al., Defendants-Appellants.
No. 71-2492.
United States Court of Appeals,Fifth Circuit.
Jan. 17, 1972.

Benjamin E. Smith, Smith & Scheuermann, New Orleans, La., for Hymel et al.
A. M. Trudeau, Jr., New Orleans, La., for intervenors.
Daniel E. Becnel, Jr., Reserve, La., Norman J. Pitre, Luling, La., Melvin Barre, Dist. Atty., Edgrad, La., for plaintiff-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
The appellants having moved to dismiss the appeal, it is ordered that the appeal in the above styled and numbered cause be and is hereby dismissed.  Rule 42(b), F.R.A.P.


2
It is further ordered that either party may file a motion in the district court to amend that court's judgment for purposes of clarification.  Any such motion must be filed not later than ten days after entry of this order.  See Rule 59(e), F.R.Civ.P.